Exhibit 10.10

WILLDAN GROUP, INC.
AMENDED AND RESTATED
2006 EMPLOYEE STOCK PURCHASE PLAN

1.                                      PURPOSE.  The purpose of this Willdan
Group, Inc. Amended and Restated 2006 Employee Stock Purchase Plan (the “Plan”)
is to encourage stock ownership by eligible employees of Willdan Group, Inc.
(the “Company”) and its Subsidiaries, excluding Public Agency Resource (PARs),
and to provide them with an incentive to contribute to the profitability and
success of the Company.  The Plan is intended to qualify as an “employee stock
purchase plan” under Section 423 of the Code and will be maintained for the
exclusive benefit of eligible employees of the Company and its Subsidiaries.

2.                                      DEFINITIONS.  For purposes of the Plan,
in addition to the terms defined in Section 1, the following terms are defined:

(a)                      “Board” means the Board of Directors of the Company.

(b)                      “Book Account” means the book entry account maintained
on behalf of  each Participant by the Company for the purpose of accounting for
the cash contributions withheld from payroll pending an investment in Stock.

(c)                      “Code” means the Internal Revenue Code of 1986, as
amended.

(d)                      “Earnings” means a Participant’s salary or wages,
including overtime (but excluding bonuses) for services performed for the
Company and its Subsidiaries and received by a Participant for services rendered
during an Offering Period.

(e)                      “Fair Market Value” means the closing price of the
Stock on the relevant date as reported on the Nasdaq Global Market (or any
national securities exchange or quotation system on which the Stock is then
listed), or if there were no sales on that date the closing price on the next
preceding date for which a closing price was reported.

(f)                        “Offering Period” means the six-month period
beginning on each January 1 and ending each June 30 and the six-month period
beginning on each July 1 and ending on each December 31; provided, however, that
the initial offering period shall commence on February 10, 2007 and end on June
30, 2007.

(g)                     “Parent” means any parent corporation as defined in Code
Section 424(e).

(h)                     “Participant” means an employee of the Company or a
qualifying Subsidiary who is participating in the Plan.

(i)                        “Purchase Right” means a Participant’s option to
purchase Stock that is deemed to be outstanding during a Offering Period.  A
Purchase Right represents an “option” under Section 423 of the Code.

(j)                        “Stock” means the common stock of the Company.


--------------------------------------------------------------------------------


(k)                    “Subsidiary” means any subsidiary corporation as defined
in Code Section 424(f).

3.                                      ADMINISTRATION.

(a)                      BOARD ADMINISTRATION.  The Plan will be administered by
the Board.  The Board may delegate its administrative duties and authority
(other than its authority to amend or terminate the Plan) to any Board committee
or to any officers or employees or committee thereof as the Board may designate
(in which case references to the Board will be deemed to refer to the
administrator to which such duties and authority have been delegated).  The
Board will have full authority to adopt, amend, suspend, waive, and rescind
rules and regulations and appoint agents as it deems necessary or advisable to
administer the Plan, to correct any defect or supply any omission or reconcile
any inconsistency in the Plan and to construe and interpret the Plan and rules
and regulations thereunder, and to make all other decisions and determinations
under the Plan (including determinations relating to eligibility).  No person
acting in connection with the administration of the Plan will, in that capacity,
participate in deciding any matter relating to his or her participation in the
Plan.

(b)                      WAIVERS.  The Board may waive or modify any requirement
that a notice or election be made or filed under the Plan a specified period in
advance on an individual case or by adopting a rule or regulation under the
Plan, without amending the Plan.

(c)                      OTHER ADMINISTRATIVE PROVISIONS.  The Company will
furnish information from its records as directed by the Board, and such records,
including a Participant’s Earnings, will be conclusive on all persons unless
determined by the Board to be incorrect.  Each Participant and other person
claiming benefits under the Plan must furnish to the Company in writing a
current mailing address and any other information as the Board may reasonably
request.  Any communication, statement, or notice mailed with postage prepaid to
any such Participant or other person at the last mailing address filed with the
Company will be deemed sufficiently given when mailed and will be binding upon
the named recipient.  The Plan will be administered on a reasonable and
nondiscriminatory basis and uniform rules will apply to all persons similarly
situated.  All Participants will have equal rights and privileges (subject to
the terms of the Plan) with respect to Purchase Right outstanding during any
given Offering Period in accordance with Code Section 423(b)(5) .

4.                                      STOCK SUBJECT TO PLAN.  Subject to
adjustment as provided in Section 8(a), the total number of shares of Stock
reserved and available for issuance or which may be otherwise acquired upon
exercise of Purchase Rights under the Plan will be 300,000; provided, however,
that not more than 100,000 shares of Stock shall be available for issuance
during any one calendar year.  Any shares of Stock delivered by the Company
under the Plan may consist, in whole or in part, of authorized and unissued
shares or treasury shares or shares of Stock purchased on the open market.  If,
at the end of any Offering Period, the number of shares of Stock with respect to
which Purchase Rights are to be exercised exceeds the number of shares of Stock
then available under the Plan, the Board shall make a pro rata allocation of the
shares of Stock remaining available for purchase in as uniform a manner as shall
be practicable and as it shall determine to be equitable.

2


--------------------------------------------------------------------------------


5.                                      ENROLLMENT AND CONTRIBUTIONS.

(a)                      ELIGIBILITY.  An employee of the Company or any
Subsidiary designated by the Board may be enrolled in the Plan for any Offering
Period if such employee is employed by the Company or a Subsidiary authorized to
participate in the Plan on the first day of the Offering Period, unless one of
the following applies to the employee:

(i)                                    such person is customarily employed by
the Company or a Subsidiary for 20 hours or less a week; or

(ii)                                such person is customarily employed by the
Company or a Subsidiary for not more than five months in any calendar year.

The Company will notify an employee of the date as of which he or she is
eligible to enroll in the Plan, and will make available to each eligible
employee the necessary enrollment forms.

(b)                      INITIAL ENROLLMENT.  An employee who is eligible under
Section 5(a) (or who will become eligible on or before a given Offering Period)
may, after receiving current information about the Plan, initially enroll in the
Plan by executing and filing with the Company a properly completed enrollment
form, including the employee’s election as to the rate of payroll contributions
for the Offering Period.  To be effective for any Offering Period, such properly
executed enrollment form must be filed with the Company at such time prior to
such Offering Period as may be determined by the Board.

(c)                      AUTOMATIC RE-ENROLLMENT FOR SUBSEQUENT OFFERING
PERIODS.  A Participant whose enrollment in, and payroll contributions under,
the Plan continues throughout a Offering Period will automatically be
re-enrolled in the Plan for the next Offering Period unless (i) the Participant
terminates enrollment before the next Offering Period in accordance with Section
7(a), or (ii) the Participant is ineligible to participate under Section 5(a). 
The initial rate of payroll contributions for a Participant who is automatically
re-enrolled for a Offering Period will be the same as the rate of payroll
contribution in effect at the end of the preceding Offering Period, unless the
Participant files a new properly executed enrollment form designating a
different rate of payroll contributions and such new enrollment form is filed
with the Company at such time prior to the beginning of the next Offering Period
as may be determined by the Board.

(d)                      PAYROLL CONTRIBUTIONS.  A Participant will make
contributions under the Plan only by means of payroll deductions from Earnings
for each payroll period that is paid during the Offering Period, at the rate
elected by the Participant in his or her enrollment form in effect for that
Offering Period (except that such rate may be changed during the Offering Period
to the extent permitted below).  The rate of payroll contributions elected by a
Participant may not be less than one percent (1%) nor more than ten percent
(10%) of the Participant’s Earnings for each payroll period, and only whole
percentages may be elected; provided, however, that the Board may specify a
lower minimum rate and higher maximum rate, subject to Section 9(b). 
Notwithstanding the above, a Participant’s payroll contributions will be
adjusted downward by the Company as necessary to ensure that the limit on the
amount of Stock

3


--------------------------------------------------------------------------------


purchased for an Offering Period set forth in Section 6(a)(iii) is not
exceeded.  A Participant may elect to increase, decrease, or discontinue payroll
contributions for a future Offering Period by filing a new enrollment form
designating a different rate of payroll contributions, which properly executed
form must be filed with the Company at such time prior to the beginning of an
Offering Period as may be determined by the Board to be effective for that
Offering Period.  In addition, a Participant may elect to discontinue payroll
contributions during an Offering Period by filing a new properly executed
enrollment form, such change to be effective for the next payroll after the
Participant’s new enrollment form is filed with the Company.

(e)                      CREDITING PAYROLL CONTRIBUTIONS TO BOOK ACCOUNTS.  All
payroll contributions by a Participant under the Plan will be credited to a Book
Account maintained by the Company on behalf of such Participant. The Company
will credit payroll contributions by a Participant to such Book Account as soon
as practicable after the contributions are withheld from such Participant’s
Earnings.

(f)                        NO INTEREST ON BOOK ACCOUNTS.  No interest will be
credited or paid on cash balances in the Book Accounts pending investment in
Stock.

6.                                      PURCHASES OF STOCK.

(a)                      PURCHASE RIGHTS.  Enrollment in the Plan for any
Offering Period by a Participant will constitute a grant by the Company of a
Purchase Right to such Participant for such Offering Period as long as the
participant remains eligible pursuant to Section 5(a) hereof.  Each Purchase
Right will be subject to the following terms:

(i)                                    The purchase price of each share of Stock
purchased for each Offering Period will equal 95% of the Fair Market Value of a
share of Stock on the last day of an Offering Period;

(ii)                                The number of shares of Stock that may be
purchased upon exercise of the Purchase Right for a Offering Period will equal
the number of shares that can be purchased at the purchase price specified in
Section 6(a)(i) with the aggregate amount credited to the Participant’s Book
Account as of the last day of an Offering Period.

(iii)                            Notwithstanding the foregoing, the maximum
number of shares of Stock that any one individual may acquire upon exercise of
his or her Purchase Right with respect to any one Offering Period is 10,000,
subject to adjustments pursuant to Section 8(a) (the “Individual Limit”).  The
Board may amend the Individual Limit, effective no earlier than the first
Offering Period commencing after the adoption of such amendment, without
stockholder approval.

(iv)                               The Purchase Right will be automatically
exercised on the last day of the Offering Period.

4


--------------------------------------------------------------------------------


(v)                                   Payments by a Participant for Stock
purchased under a Purchase Right will be made only through payroll deduction in
accordance with Section 5(d) and (e).

(vi)                               The Purchase Right will expire on the earlier
of the last day of the Offering Period or the date on which the Participant’s
enrollment in the Plan terminates.

(b)                      LIMITS ON SHARE PURCHASES.  Notwithstanding anything
else contained herein, any person who is otherwise an eligible to participate in
this Plan shall not be granted any Purchase Right (or any Purchase Right granted
such person shall be subject to compliance with the following limitations) or
other right to purchase shares under this Plan to the extent:

(i)                                    it would, if exercised, cause the person
to own stock (within the meaning of Section 423(b)(3) of the Code) possessing 5%
or more of the total combined voting power or value of all classes of stock of
the Company, or of any Parent, or of any Subsidiary; or

(ii)                                such Purchase Right causes such individual
to have rights to purchase stock under this Plan and any other plan of the
Company, any Parent, or any Subsidiary which is qualified under Section 423 of
the Code which accrue at a rate which exceeds $25,000 of the fair market value
of the stock of the Company, of any Parent, or of any Subsidiary (determined at
the time the right to purchase such stock is granted, before giving effect to
any discounted purchase price under any such plan) for each calendar year in
which such right is outstanding at any time.

For purposes of the foregoing, a right to purchase stock accrues when it first
become exercisable during the calendar year.  In determining whether the stock
ownership of any employee equals or exceeds the 5% limit set forth above, the
rules of Section 424(d) of the Code (relating to attribution of stock ownership)
shall apply, and stock which the employee may purchase under outstanding
purchase rights shall be treated as stock owned by the employee.

(c)                      PURCHASE OF STOCK.  At or as promptly as practicable
after the last day of an Offering Period, amounts credited to each Participant’s
Book Account will be applied by the Company to purchase Stock, in accordance
with the terms of the Plan.  Shares of Stock will be purchased from the Company
or in the open market, as the Board determines.  The Company will aggregate the
amounts in all Book Accounts when purchasing Stock, and shares purchased will be
allocated to each Participant in proportion to the balance allocated from each
Participant’s Book Account.  After completing purchases for each Offering Period
(which will be completed in not more than 15 calendar days after the last day of
an Offering Period), the Company’s stock transfer agent will issue to each
Participant a stock certificate for the number of shares of Stock purchased by
such Participant.

5


--------------------------------------------------------------------------------


(d)                      EXCESS ACCOUNT BALANCES.  If any amounts remain in a
Book Account following the date on which the Company purchases Stock for an
Offering Period for any reason, such amounts will be returned to the Participant
as promptly as practicable.

7.                                      TERMINATION AND DISTRIBUTIONS.

(a)                      TERMINATION OF ENROLLMENT.  A Participant’s enrollment
in the Plan will terminate upon (i) the beginning of any payroll period or
Offering Period that begins after he or she files a written notice of
termination of enrollment with the Company, provided that such Participant will
continue to be deemed to be enrolled with respect to any completed Offering
Period for which purchases have not been completed, (ii) such time as the
Participant becomes ineligible to participate under Section 5(a) of the Plan, or
(iii) the termination of the Participant’s employment by the Company and its
Subsidiaries.  An employee whose enrollment in the Plan terminates may again
enroll in the Plan as of any subsequent Offering Period if he or she satisfies
the eligibility requirements of Section 5(a) as of such Offering Period.  A
Participant’s election to discontinue payroll contributions will not constitute
a termination of enrollment.

(b)                      DISTRIBUTION.  As soon as practicable after a
Participant’s enrollment in the Plan terminates, amounts in the Participant’s
Book Account which resulted from payroll contributions will be repaid to the
Participant.  If a Participant’s termination of enrollment results from his or
her death, all amounts payable will be paid to his or her designated beneficiary
or beneficiaries and if no such designation is made, to his or her estate.

8.                          ADJUSTMENTS; POSSIBLE EARLY TERMINATION OF PURCHASE
RIGHTS

(a)                      ADJUSTMENTS.  Upon or in contemplation of any
reclassification, recapitalization, stock split (including a stock split in the
form of a stock dividend), or reverse stock split; any merger, combination,
consolidation, or other reorganization; split-up, spin-off, or any similar
extraordinary dividend distribution in respect of the Stock (whether in the form
of securities or property); any exchange of Stock or other securities of the
Company, or any similar, unusual or extraordinary corporate transaction in
respect of the Stock; or a sale of substantially all the assets of the Company
as an entirety occurs; then the Board shall equitably and proportionately adjust
(1) the number and type of shares or the number and type of other securities
that thereafter may be made the subject of Purchase Rights (including the
specific maxima and numbers of shares set forth elsewhere in this Plan), (2) the
number, amount and type of shares (or other securities or property) subject to
any or all outstanding Purchase Rights, (3) the purchase price of any or all
outstanding Purchaser Rights, and/or (4) the securities, cash or other property
deliverable upon exercise of any outstanding Purchase Rights, in each case to
the extent necessary to preserve (but not increase) the level of incentives
intended by this Plan and the then-outstanding Purchase Rights.

Upon the occurrence of any event described in the preceding paragraph, or any
other event in which the Company does not survive (or does not survive as a
public company in respect of its Stock); then the Board may make provision for a
cash payment or for the substitution or exchange of any or all outstanding
Purchase Rights for cash, securities or property

6


--------------------------------------------------------------------------------


to be delivered to the holders of any or all outstanding Purchase Rights based
upon the distribution or consideration payable to holders of the Stock upon or
in respect of such event.

The Board may adopt such valuation methodologies for outstanding Purchase Rights
as it deems reasonable in the event of a cash or property settlement and,
without limitation on other methodologies, may base such settlement solely upon
the excess (if any) of the amount payable upon or in respect of such event over
the purchase price of the Purchase Right.

In any of such events, the Board may take such action sufficiently prior to such
event to the extent that the Board deems the action necessary to permit the
Participant to realize the benefits intended to be conveyed with respect to the
underlying shares in the same manner as is or will be available to stockholders
generally.

(b)                      POSSIBLE EARLY TERMINATION OF PLAN AND PURCHASE
RIGHTS.  Upon a dissolution or liquidation of the Company, or any other event
described in Section 8(a) that the Company does not survive or does not survive
as a publicly-traded company in respect of its Stock, as the case may be, the
Plan and, if prior to the last day of an Offering Period, any outstanding
Purchase Right granted with respect to that Offering Period shall terminate,
subject to any provision that has been expressly made by the Board for the
survival, substitution, assumption, exchange or other settlement of the Plan and
Purchase Rights.  In the event a Participant’s Purchase Right is terminated
pursuant to this Section 8(b) without a provision having been made by the Board
for a substitution, exchange or other settlement of the Purchase Right, such
Participant’s Book Account shall be paid to him or her in cash without interest.

9.                                      GENERAL PROVISIONS.

(a)                      COSTS.  Costs and expenses incurred in the
administration of the Plan and maintenance of Book Accounts will be paid by the
Company, to the extent provided in this Section 9(a).  Any brokerage fees and
commissions for the purchase of Stock under the Plan will be paid by the
Company, but any brokerage fees and commissions for the sale of Stock by a
Participant will be borne by such Participant.

(b)                      COMPLIANCE WITH SECTION 423.  It is the intent of the
Company that this Plan comply in all respects with applicable requirements of
Section 423 of the Code and regulations thereunder.  Accordingly, if any
provision of this Plan does not comply with such requirements, such provision
will be construed or deemed amended to the extent necessary to conform to such
requirements.

(c)                      COMPLIANCE WITH LEGAL AND OTHER REQUIREMENTS.  The
Plan, the granting and exercising of Purchase Rights hereunder, and the other
obligations of the Company under the Plan will be subject to all applicable
federal and state laws, rules, and regulations, and to such approvals by any
regulatory or governmental agency as may be required.  The Company may, in its
discretion, postpone the issuance or delivery of Stock upon exercise of Purchase
Rights until completion of such registration or qualification of such Stock or
other required action under any federal or state law, rule, or regulation, or
the laws of any country in

7


--------------------------------------------------------------------------------


which employees of the Company and a Subsidiary who are nonresident aliens and
who are eligible to participate reside, or other required action with respect to
any automated quotation system or stock exchange upon which the Stock or other
Company securities are designated or listed, or compliance with any other
contractual obligation of the Company, as the Company may consider appropriate. 
In addition, the Company may require any Participant to make such
representations and furnish such information as it may consider appropriate in
connection with the issuance or delivery of Stock in compliance with applicable
laws, rules, and regulations, designation or listing requirements, or other
contractual obligations.

(d)                      LIMITS ON ENCUMBERING RIGHTS.  No right or interest of
a Participant under the Plan, including any Purchase Right, may be pledged,
encumbered, or hypothecated to or in favor of any party, subject to any lien,
obligation, or liability of such Participant, or otherwise assigned,
transferred, or disposed of except pursuant to the laws of descent or
distribution, and any right of a Participant under the Plan will be exercisable
during the Participant’s lifetime only by the Participant.

(e)                      NO RIGHT TO CONTINUED EMPLOYMENT.  Neither the Plan nor
any action taken hereunder, including the grant of a Purchase Right, will be
construed as giving any employee the right to be retained in the employ of the
Company or any of its Subsidiaries, nor will it interfere in any way with the
right of the Company or any of its Subsidiaries to terminate any employee’s
employment at any time.

(f)                        TAXES.  The Company or any Subsidiary is authorized
to withhold from any payment to be made to a Participant, including any payroll
and other payments not related to the Plan, amounts of withholding and other
taxes due in connection with any transaction under the Plan, and a Participant’s
enrollment in the Plan will be deemed to constitute his or her consent to such
withholding.  In addition, Participants may be required to advise the Company of
sales and other dispositions of Stock acquired under the plan in order to permit
the Company to comply with tax laws and to claim any tax deductions to which the
Company may be entitled with respect to the Plan.  This provision and other Plan
provisions do not set forth an explanation of the tax consequences to
Participants under the Plan.  A brief summary of the tax consequences will be
included in disclosure documents to be separately furnished to Participants.

(g)                     CHANGES TO THE PLAN.  The Board may amend, alter,
suspend, discontinue, or terminate the Plan without the consent of stockholders
or Participants, except that any such action will be subject to the approval of
the Company’s stockholders within one year after such Board action if such
stockholder approval is required by any federal or state law or regulation or
the rules of any automated quotation system or stock exchange on which the Stock
may then be quoted or listed, or if such stockholder approval is necessary in
order for the Plan to continue to meet the requirements of Section 423 of the
Code, and the Board may otherwise, in its discretion, determine to submit other
such actions to stockholders for approval.  However, without the consent of an
affected Participant, no amendment, alteration, suspension, discontinuation, or
termination of the Plan may materially and adversely affect the rights of such
Participant with respect to outstanding Purchase Rights relating to any Offering
Period that has been completed prior to such Board action.  Changes contemplated
by Section 8(a) or 8(b) shall not be deemed to constitute changes or amendments
requiring Participant consent.  The foregoing notwithstanding, upon termination
of the Plan the Board may (i) elect to terminate all outstanding Purchase Rights

8


--------------------------------------------------------------------------------


at such time as the Board may designate, and all amounts contributed to the Plan
which are reflected in a Participant’s Book Account will be returned to the
Participant (without interest) as promptly as practicable, or (ii) shorten the
Offering Period to such period determined by the Board and use amounts credited
to a Participant Book Account to purchase Stock.

(h)                     NO RIGHTS TO PARTICIPATE; NO STOCKHOLDER RIGHTS.  No
Participant or employee will have any claim to participate in the Plan with
respect to Offering Periods that have not commenced, and the Company will have
no obligation to continue the Plan.  No Purchase Right will confer on any
Participant any of the rights of a stockholder of the Company unless and until
Stock is duly issued or transferred and delivered to the Participant.

(i)                        NO FRACTIONAL SHARES.  Unless otherwise determined by
the Board, purchases of Stock under the Plan shall not result in the issuance of
fractional shares of Stock to a Participant.  Any amounts in a Participant’s
Book Account after the purchase of whole shares of Stock shall be paid to such
Participant as soon as practicable following the end of the Offering Period.

(j)                        GOVERNING LAW.  The validity, construction, and
effect of the Plan and any rules and regulations relating to the Plan will be
determined in accordance with the laws of the State of Delaware, without giving
effect to principles of conflicts of laws, and applicable federal law.

(k)                    EFFECTIVE DATE.  The Plan will become effective on
February 10, 2007, subject to the Plan being approved by stockholders of the
Company, if not previously approved, by a vote sufficient to meet the
requirements of Section 423 (b) (2) of the Code.  If the Plan is not approved in
accordance with Section 423 (b) (2) of the Code, each Participant’s Purchase
Right shall be void and amounts credited to the Participant’s Book Account shall
be promptly returned to the Participant.

9


--------------------------------------------------------------------------------